

115 HR 94 IH: Build a Better VA Act
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 94IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Ms. Brownley of California (for herself, Mr. Takano, and Ms. Kuster of New Hampshire) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to require congressional approval before the appropriation
			 of funds for the Department of Veterans Affairs major medical facility
			 leases.
	
 1.Short titleThis Act may be cited as the Build a Better VA Act. 2.Congressional approval of Department of Veterans Affairs major medical facility leases (a)In generalSection 8104(a)(2) of title 38, United States Code, is amended—
 (1)by striking No funds and inserting (A) No funds; (2)by striking or any major medical facility lease;
 (3)by striking or lease; and (4)by adding at the end the following new subparagraph:
					
 (B)No funds may be appropriated for any fiscal year for any major medical facility lease unless the Committees on Veterans’ Affairs of the Senate and House of Representatives adopt resolutions approving the lease..
 (b)ApplicabilityThe amendments made by subsection (a) shall apply with respect to a lease entered into after the date of the enactment of this Act.
			